                                 Case 2:19-cv-01258-VAP-JEM Document 22 Filed 07/02/19 Page 1 of 2 Page ID #:213




                                  1
                                  2
                                                                                                         JUL 2, 2019
                                  3                              UNITED STATES DISTRICT COURT
                                                                CENTRAL DISTRICT OF CALIFORNIA              BH
                                  4
                                  5
                                  6
                                  7
                                         Kim Kardashian West,
                                  8
                                                         Plaintiff,
                                  9
                                                         v.                             2:19-cv-01258-VAP JEM
                                 10
Central District of California
United States District Court




                                         Misguided Limited et al.,                       DEFAULT JUDGMENT
                                 11
                                                              Defendant.
                                 12
                                 13
                                 14
                                 15
                                 16
                                 17      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 18      Defendant Misguided USA Finance Inc. has failed to appear, plead, or
                                 19   otherwise defend in this action, and default was entered on March 29, 2019.
                                 20   (Doc. No. 12.) Counsel for Plaintiffs requested judgment against Misguided
                                 21   USA and filed a proper motion and declaration in accordance with Federal
                                 22   Rule of Civil Procedure 55(a) and (b). (Doc. No. 19.) Pursuant to the
                                 23   Court’s Order Granting in Part Plaintiffs’ Motion for Default Judgment,
                                 24   judgment is hereby entered in favor of Plaintiffs and against Misguided USA
                                 25   in the amount of $2,700,000.00 in damages and $59,600.00 in attorneys’
                                 26   fees. Furthermore, Misguided USA is hereby permanently enjoined from

                                                                            1
                                 Case 2:19-cv-01258-VAP-JEM Document 22 Filed 07/02/19 Page 2 of 2 Page ID #:214




                                  1   using Plaintiffs’ trademarks in connection with the sale, marketing or
                                  2   distribution of its products.
                                  3
                                  4       IT IS SO ORDERED.
                                  5
                                  6
                                          Dated:      7/2/19
                                  7                                                     Virginia A. Phillips
                                  8                                              Chief United States District Judge

                                  9
                                 10
Central District of California
United States District Court




                                 11
                                 12
                                 13
                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26

                                                                            2
